OPINION — AG — ** STATE LAND — LEASE — PROPERTY ** THE BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES IS AUTHORIZED TO GRANT A 99-YEAR LEASE (DORMITORIES AND AN EXHIBITION HALL TO BE USED BY THE 4-H CLUBS AND F.F.A.), THAT IS, IF THE BOARD FINDS THAT IT IS IN THE BEST INTEREST OF THE OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGE AT STILLWATER (OKLAHOMA STATE UNIVERSITY) TO DO SO AND SUCH LEASING OF SAID LANDS IS " NECESSARY OR CONVENIENT " TO MAKE SAID COLLEGE " EFFECTIVE FOR THE PURPOSES " FOR WHICH IT WAS CREATED AND IS BEING MAINTAINED AND OPERATED. (CONVEY, STATE PROPERTY, RIGHT OF WAY) CITE: 70 O.S. 1310.4 [70-1310.4] (FRED HANSEN)